Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

Dated as of October 26, 2018

to

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 3, 2017

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of October 26, 2018 by and
among Chart Industries, Inc., a Delaware corporation (the “Company”), Chart
Industries Luxembourg S.à r.l., a private limited liability company (société à
responsabilité limitée), incorporated under the laws of Luxembourg, having its
registered office at 2, rue des Dahlias, L-1411 Luxembourg and registered with
the Luxembourg Trade and Companies Register under number B 148.907 (“Chart
Luxembourg”), Chart Asia Investment Company Limited, a private limited company
incorporated under the laws of Hong Kong with company number 1174361 and having
its registered office address at 31/F., Tower Two, Times Square, 1 Matheson
Street, Causeway Bay, Hong Kong (“Chart Hong Kong” and, together with the
Company and Chart Luxembourg, the “Borrowers”), the financial institutions
listed on the signature pages hereof and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), under that certain Third
Amended and Restated Credit Agreement dated as of November 3, 2017 by and among
the Borrowers, the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.

WHEREAS, the Company has requested that the requisite Lenders and the
Administrative Agent agree to a certain amendments to the Credit Agreement;

WHEREAS, the Company has requested that certain of the Lenders agree to provide
additional revolving commitments under the Credit Agreement;

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to amend the Credit Agreement on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1. Amendments to the Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 2 below, the parties hereto
agree that the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended to add the following
definitions thereto in the appropriate alphabetical order and, where applicable,
replace the corresponding previously existing definitions:

““Amendment No. 1 Effective Date” means October 26, 2018.”

 



--------------------------------------------------------------------------------

““CAIRE Divestiture” means the disposition pursuant to which the Company (or one
or more of its Subsidiaries) will dispose of its oxygen-related products
business, all as more specifically described in the Company’s Current Report on
Form 8-K dated September 28, 2018 and filed with the SEC on October 1, 2018.”

““Foreign Borrower Sublimit” shall mean U.S.$250.0 million.”

““Foreign Currency Sublimit” shall mean U.S.$250.0 million.”

““Revolving Facility Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Facility Loans pursuant to
Section 2.01, expressed as a Dollar amount representing the maximum aggregate
permitted amount of such Lender’s Revolving Facility Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender under Section 9.04. The initial Dollar amount of each Lender’s
Revolving Facility Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Revolving Facility Commitment, as applicable. The aggregate amount of the
Revolving Facility Commitments on the Amendment No. 1 Effective Date is
U.S.$550.0 million.”

““VRV Acquisition” means the acquisition pursuant to which the Company (or one
or more of its Subsidiaries) will acquire VRV s.p.a., all as more specifically
described in the Company’s Current Report on Form 8-K dated September 26, 2018
and filed with the SEC on September 27, 2018.”

(b) Section 1.02 of the Credit Agreement is hereby amended by adding the
following sentence to the end thereof to read as follows:

Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

(c) Section 6.01(u) of the Credit Agreement is hereby restated in its entirety
as follows:

“(u) Indebtedness of VRV s.p.a. in existence on the date of the consummation of
the VRV Acquisition in an aggregate principal amount not to exceed €70,000,000
at any time, and any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness; and”

(d) Section 6.04 of the Credit Agreement is hereby amended to (1) delete the
“and” at the end of clause (v) thereof, (2) re-designate clause (w) thereof as
clause (x) thereof and (3) to insert a new clause (w) therein immediately
following clause (v) thereof as follows:

“(w) the VRV Acquisition; and”

 

2



--------------------------------------------------------------------------------

(e) Section 6.05 of the Credit Agreement is hereby amended to (1) delete the
“and” at the end of clause (n) thereof, (2) replace the period at the end of
clause (o) thereof with “; and” and (3) to insert a new clause (p) therein
immediately following clause (o) thereof as follows:

“(p) the CAIRE Divestiture.”

(f) Section 6.12 of the Credit Agreement is hereby restated in its entirety as
follows:

“SECTION 6.12. Leverage Ratio. The Company will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters, of
(i) Consolidated Net Debt to (ii) EBITDA for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
the Company and its Subsidiaries on a consolidated basis, to be greater than (I)
3.75 to 1.00 for the fiscal quarter ending on September 30, 2018, (II) 4.50 to
1.00 for the fiscal quarter ending on December 31, 2018, (III) 4.25 to 1.00 for
the fiscal quarter ending on March 31, 2019, (IV) 4.00 to 1.00 for the fiscal
quarters ending on June 30, 2019 and September 30, 2019, (V) 3.75 to 1.00 for
the fiscal quarter ending on December 31, 2019 and (VI) 3.50 to 1.00 for the
fiscal quarter ending March 31, 2020 and each fiscal quarter thereafter.
Notwithstanding the foregoing, to the extent any Asset Disposition or any Asset
Acquisition (or any similar transaction or transactions that require a waiver or
a consent of the Required Lenders pursuant to Section 6.04 or Section 6.05) or
incurrence or repayment of Indebtedness (excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes) has occurred
during the relevant Test Period, EBITDA shall be determined for the respective
Test Period on a Pro Forma Basis for such occurrences; provided further that
(x) the Company may, by written notice to the Administrative Agent for
distribution to the Lenders and not more than an aggregate total of two
(2) times during the term of this Agreement, elect to increase the maximum
Leverage Ratio to 4.00 to 1.00 for a period of four consecutive fiscal quarters
in connection with a Permitted Business Acquisition or a Plant Expansion
occurring during the first of such four fiscal quarters if the aggregate
consideration paid or to be paid in respect of such Permitted Business
Acquisition or Plant Expansion exceeds $100,000,000 (each such period, an
“Adjusted Covenant Period”) and (y) notwithstanding the foregoing clause (x),
(i) the Company may not elect an Adjusted Covenant Period prior to the fiscal
quarter ending December 31, 2019, (ii) the Company may not elect an Adjusted
Covenant Period for at least two (2) full fiscal quarters following the end of
an Adjusted Covenant Period before a new Adjusted Covenant Period is available
again pursuant to the preceding clause (x) for a new period of four consecutive
fiscal quarters and (iii) the Company may only elect one (1) Adjusted Covenant
Period in respect of a Plant Expansion during the term of this Agreement.

(g) Schedule 2.01 to the Credit Agreement is hereby amended and restated in its
entirety in the form of Annex A attached hereto.

2. Conditions of Effectiveness. The effectiveness of this Amendment (the
“Amendment Effective Date”) is subject to the following conditions precedent:

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrowers, the Required Lenders (including each existing
Lender whose Revolving Facility Commitment is increasing pursuant to the terms
of this Amendment) and the Administrative Agent.

(b) The Administrative Agent shall have received counterparts of the Consent and
Reaffirmation attached as Exhibit A hereto duly executed by the Subsidiary Loan
Parties.

 

3



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received amendment and/or confirmation
agreements in respect of the existing Luxembourg pledge documentation in form
and substance reasonably satisfactory to the Administrative Agent.

(d) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Amendment
Effective Date Date) of each of (i) Calfee, Halter & Griswold LLP, counsel for
the Loan Parties, (ii) LexField, special Luxembourg counsel for Chart Luxembourg
and (iii) Jones Day, special Hong Kong counsel for Chart Hong Kong, in each case
in form and substance reasonably satisfactory to the Administrative Agent and
covering such matters relating to the Loan Parties, the Loan Documents this
Amendment or the Transactions as the Administrative Agent shall reasonably
request. The Company hereby requests such counsel to deliver such opinions.

(e) The Administrative Agent shall have received such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(f) The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by the President, a Vice President or a
Financial Officer of the Company, certifying (i) that the representations and
warranties contained in Article III of the Credit Agreement (as amended hereby)
are true and correct in all material respects (or in all respects if the
applicable representation or warranty is qualified by Material Adverse Effect or
other materiality qualifier) on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects (or in all respects if the applicable representation or warranty is
qualified by Material Adverse Effect or other materiality qualifier) as of such
earlier date), and (ii) that no Event of Default or Default has occurred and is
continuing as of such date.

(g) The Administrative Agent shall have received (i) for the account of each
Lender that delivers its executed signature page to this Amendment by no later
than the date and time specified by the Administrative Agent, an amendment fee
in an amount equal to the applicable amount previously disclosed to the Lenders
and (ii) for the account of each Lender participating in the increase to the
Commitments pursuant hereto that delivers its executed signature page to this
Amendment by no later than the date and time specified by the Administrative
Agent, an upfront fee in an amount equal to the applicable amount previously
disclosed to the Lenders.

(h) The Administrative Agent shall have received payment and/or reimbursement of
the Administrative Agent’s and its affiliates’ reasonable and documented
out-of-pocket fees and expenses (including, to the extent invoiced, reasonable
fees and expenses of counsel for the Administrative Agent) in connection with
the Loan Documents.

(i) The Administrative Agent shall have made such reallocations, sales,
assignments or other relevant actions in respect of each Lender’s credit
exposure under the Credit Agreement as are necessary in order that each such
Lender’s Revolving Facility Credit Exposure and outstanding Revolving Facility
Loans hereunder reflects such Lender’s Revolving Facility Percentage of the
outstanding aggregate Revolving Facility Credit Exposures under the Credit
Agreement as amended hereby. The Borrowers hereby agree to compensate each
Lender for any and all losses, costs and expenses incurred by such Lender in
connection with the sale and assignment of any Eurocurrency Loans and the
reallocation described in this clause (i), in each case on the terms and in the
manner set forth in Section 2.16 of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

3. Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:

(a) This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of such Borrower and are enforceable in accordance
with their terms, subject to (i) the effects of bankruptcy, insolvency,
examinership, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Event of Default or Default has occurred and is continuing and
(ii) the representations and warranties of such Borrower set forth in Article
III of the Credit Agreement, as amended hereby, are true and correct in all
material respects (or in all respects if the applicable representation or
warranty is qualified by Material Adverse Effect or other materiality
qualifier), except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects (or in all respects if the
applicable representation or warranty is qualified by Material Adverse Effect or
other materiality qualifier) as of such earlier date).

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

(d) This Amendment is a Loan Document under (and as defined in) the Credit
Agreement.

5. Governing Law; Jurisdiction. This Amendment shall be construed in accordance
with and governed by the laws of the State of New York. Each Borrower hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
the Borough of Manhattan, and of the United States District Court for the
Southern District of New York sitting in the Borough of Manhattan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Amendment or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

5



--------------------------------------------------------------------------------

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy, e-mailed.pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Amendment.

[Signature Pages Follow]

 

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

CHART INDUSTRIES, INC.,

as the Company

By:  

/s/ Jillian C. Evanko

Name: Jillian C. Evanko Title: Chief Financial Officer

CHART INDUSTRIES LUXEMBOURG S.À R.L.,

as a Foreign Borrower

By:  

/s/ Barry Black

Name: Barry Black Title: Authorized Director

CHART ASIA INVESTMENT COMPANY LIMITED,

as a Foreign Borrower

By:  

/s/ Johannes Albertus Henderikus Lonsain

Name: Johannes Albertus Henderikus Lonsain Title: Director

By:  

/s/ Jillian Case Harris

Name: Jillian Case Harris Title: Director

 

Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually as a Lender, as the Swingline Lender, as the Issuing Bank and as
Administrative Agent

By:  

/s/ Lauren Woodward

Name:   Lauren Woodward Title:   Vice President

 

Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Mike McKenzie

Name:   Mike McKenzie Title:   AVP

 

Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Lender

By:  

/s/ David Izard

Name:   David Izard Title:   Managing Director

 

Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Jeffrey A. White

Name:   Jeffrey A. White Title:   Senior Vice President

 

Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Jeffrey Mills

Name:   Jeffrey Mills Title:   Vice President

 

Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:  

/s/ John Kuhns

Name:   John Kuhns Title:   Authorized Signature

 

Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.,

as a Lender

By:  

/s/ Karmyn Paul

Name:   Karmyn Paul Title:   Vice President

 

Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ John Lauck

Name:   John Lauck Title:   Senior Vice President

 

Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.,

as a Lender

By:  

/s/ Maria larriccio

Name:   Maria larriccio Title:   Director

 

Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:  

/s/ A. Barrett Daws

Name:   A. Barrett Daws Title:   Vice President

 

Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

Consent and Reaffirmation

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Third Amended and Restated Credit Agreement (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), dated as of November 3, 2017, by and among Chart
Industries, Inc., a Delaware corporation (the “Company”), Chart Industries
Luxembourg S.à r.l., a private limited liability company (société à
responsabilité limitée), incorporated under the laws of Luxembourg (“Chart
Luxembourg”), Chart Asia Investment Company Limited, a private limited company
incorporated under the laws of Hong Kong (“Chart Hong Kong” and, together with
the Company and Chart Luxembourg, the “Borrowers”), the Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), which
Amendment No. 1 is dated as of October 26, 2018 and is by and among the
Borrowers, the financial institutions listed on the signature pages thereof and
the Administrative Agent (the “Amendment”). Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Credit Agreement. Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, each of the undersigned
consents to the Amendment and reaffirms the terms and conditions of the
Collateral Agreement and any other Loan Document executed by it and acknowledges
and agrees that the Collateral Agreement and each and every such Loan Document
executed by the undersigned in connection with the Credit Agreement remains in
full force and effect and is hereby reaffirmed, ratified and confirmed. All
references to the Credit Agreement contained in the above-referenced documents
shall be a reference to the Credit Agreement as so modified by the Amendment and
as the same may from time to time hereafter be amended, modified or restated.

Dated October 26, 2018

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed and
delivered as of the day and year above written.

 

CHART INC.

CAIRE INC.

CHART ENERGY & CHEMICALS, INC.

CHART INTERNATIONAL HOLDINGS, INC.

CHART ASIA, INC.

CHART COOLER SERVICE COMPANY, INC.

AIRSEP CORPORATION

THERMAX, INC.

RCHPH HOLDINGS, INC.

HUDSON PRODUCTS HOLDINGS INC.

HUDSON PARENT CORPORATION

HUDSON PRODUCTS CORPORATION

COFIMCO USA, INC.

HUDSON PRODUCTS MIDDLE EAST LLC

SKAFF CRYOGENICS, INC.

PREFONTAINE PROPERTIES, INC.

each as a Guarantor and Subsidiary Loan

Party (in each capacity)

By:  

/s/ Jillian C. Evanko

Name:   Jillian C. Evanko Title:   Chairman

CHART INTERNATIONAL, INC.

SKAFF, LLC

CRYO-LEASE, LLC

each as a Guarantor and Subsidiary Loan

Party (in each capacity)

By:  

/s/ Jillian C. Evanko

Name:   Jillian C. Evanko Title:   Chief Financial Officer

 

Signature Page to Consent and Reaffirmation to Amendment No. 1 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

ANNEX A

Schedule 2.01

COMMITMENTS

 

Name of Lender

   Revolving Facility Commitment ($)  

JPMorgan Chase Bank, N.A.

   $ 80,000,000  

Bank of America, N.A.

   $ 68,000,000  

Fifth Third Bank

   $ 68,000,000  

Wells Fargo Bank, National Association

   $ 68,000,000  

PNC Bank, National Association

   $ 68,000,000  

Citizens Bank, N.A.

   $ 50,000,000  

HSBC Bank USA, National Association

   $ 50,000,000  

Morgan Stanley Bank, N.A.

   $ 40,000,000  

MUFG Union Bank, N.A.

   $ 29,000,000  

Regions Bank

   $ 29,000,000     

 

 

 

TOTAL COMMITMENTS

   $ 550,000,000     

 

 

 